DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claim elements as recited in amended independent claims 1 and 7.  In particular, the prior art of record does not disclose or suggest "accessing a third-party integration module that includes a third-party integration application to integrate an external search engine with the graphical user interface of the web client application; searching, with the web client application in real-time while handling the interaction  with the human user, by the human agent, for relevant third-party knowledge content using the external search engine through the third-party integration module to use as an enhanced input; providing a set of relevant third-party knowledge content article results to the human agent on the graphical user interface of the web client application based on the searching; receiving a request originated by the human agent, through the graphical user interface using the web client application, to view a third-party knowledge content article from the set of relevant third-party knowledge content article results on a third-party knowledge content website received from the external search engine through the third-party relevant knowledge content search on the graphical user interface while maintaining the interaction between the human agent and the human user through the web client application; embedding, by the web-client application within the government engagement management system, code for a selectable button and a related knowledge content form in the third-party knowledge content article from the request while maintaining the interaction, wherein the embedding renders a selectable knowledge content button in the third-party knowledge content article based on the request when view on the graphical user interface of the web client application within the government engagement management system; and viewing, on the graphical user interface using the web client application, the third-party knowledge content article from the request with the selectable knowledge content button rendered by the graphical user interface on the web client application based on the embedding, while maintaining the interaction  between the human agent and the human user though the web client application, wherein the knowledge content button embedded in the third party knowledge content article does not render when the third party knowledge content article is viewed outside of the government engagement management system," as recited by amended independent claim 1.
Further, the prior art of record does not disclose or suggest "access a third-party integration module that includes a third-party integration application to integrate an external search engine with the graphical user interface of the web client application; search with the web client application in real-time while handling the interaction  with the human user, by the human agent, for relevant third-party knowledge content using the external search engine through the third-party integration module to use as an enhanced input; provide a set of relevant third-party knowledge content article results to the human agent on the graphical user interface of the web client application based on the searching; receiving a request originated by the human agent, through the graphical user interface using the web client application, to view a third-party knowledge content article from the set of relevant third-party knowledge content article results on a third-party knowledge content website received from the external search engine through the third-party relevant knowledge content search on the graphical user interface while maintaining the interaction between the human agent and the human user through the web client application; embed, by the web-client application within the government engagement management system, code for a selectable button and a related knowledge content form in the third-party knowledge content article from the request while maintaining the interaction, wherein the embedding renders a selectable knowledge content button in the third-party knowledge content article based on the request when view on the graphical user interface of the web client application within the government engagement management system; and view, on the graphical user interface using the web client application, the third-party knowledge content article from the request with the selectable knowledge content button rendered by the graphical user interface on the web client application based on the embedding, while maintaining the interaction  between the human agent and the human user though the web client application, wherein the knowledge content button embedded in the third party knowledge content article does not render when the third party knowledge content article is viewed outside of the government engagement management system," as recited by amended independent claim 7.
These features, together with other limitations of the independent claims are novel and non-obvious in view of the prior art of record; therefore, claims 1-12 are allowed.  The respective dependent claims, being definite, enabled by the Specification, and further limiting to the independent claims, are also allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169